Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim sets forth a use without providing any process. MPEP 2173.05(q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US 9,091,451) in view of Jacobi (US 11,326,830).
Regarding claim 1, Hansen discloses an air management system, comprising:
a plurality of circuits (shown in figure 3, 10, 10’, 10’’, and 10’’’ each include a circuit or 48 of figure 4)), each circuit comprising an evaporator (26), a compressor (16), and a condenser (20);
wherein each circuit in the plurality of circuits is configured to operate independently of the other circuits (2:35),
wherein the plurality of circuits are provided in a modular array (40 of figure 3 or 46 of figure 4).
Hansen lacks that the condenser is a plate heat exchanger. Jacobi discloses a modular refrigeration system including a condenser arranged as a plate heat exchanger (2:20-22).
It would have been obvious to one of ordinary skill in the art to have provided Hansen with the plate heat exchanger of Jacobi in order to utilize liquid heat dissipation allowing for greater power density of the system.
Regarding claim 3, Hansen and Jacobi disclose the plurality of circuits are fluidly connected via a hydronic loop (hydronic loop defined by 83 and 85 of Jacobi in association with the plate heat exchanger condensers provided at claim 1).
Regarding claim 4, Hansen discloses the circuits receive airflow (through 44 or 56) and are configured to cool the received airflow and expel cooled air to an indoor environment.
Regarding claims 5 and 6, Hansen discloses a plurality of associated mountings for the system (2:62 – 3:7) but does not list swimming pools, indoor growing rooms, or greenhouses. It has been held that where there exists an art recognized suitability for an intended purpose that it is obvious to apply the known means to the known purpose. MPEP 2144.07. In this instance Hansen provides for the system of claim 1. The examiner takes official notice that swimming pools, indoor growing rooms, and greenhouses are known to be conditioned. Merely applying the known modular system to the known purpose of conditioning air is prima facie obvious yielding predictable results.
Regarding claim 7, Hansen discloses the system is used in connection with an HVAC system.
Regarding claim 8, Hansen discloses each circuit within the plurality of circuits is configured to be separately removable from the system, and wherein the system is configured to continue to function with one or more circuits removed from the system (5:37-59).
Regarding claim 9, Hansen as modified discloses the system further comprises a pump (6:39 of Jacobi) modulating valves (61, 62, 66, and 67 of Jacobi).
Regarding claim 10, Hansen discloses the plurality of circuits but is silent concerning their size. It has been held that the optimization of a result-effective variable is obvious. In this instance a refrigeration systems size or tonnage effects its conditioning ability. Therefor because tonnage is recognized as effecting the result of capacity; the value of 2-40 tons is not a product of innovation but of ordinary skill and is obvious.
Regarding claim 11, Hansen as modified discloses providing the air management system of claim 1, including removing at least one of the circuits from the plurality of circuits from the system for repair or replacement; and continuing to run the air management system without the removed circuit  (5:37-59).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US 9,091,451), in view of Jacobi (US 11,326,830), and in view of Mar (US 9,114,881).
Regarding claim 2, Hansen discloses each circuit is mounted within a module housing (10 represents a housing for the circuits). Further Hansen illustrates the modules as being arranged together but does not explicity disclose a master housing. Mar discloses a module cooling system which includes a master housing (20) in which a plurality of module housings (30) are mounted. It would have been obvious to one of ordinary skill in the art to have provided Hansen with a master housing as taught by Mar in order to organize the modules.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al (US 9,091,451), in view of Jacobi (US 11,326,830), and in view of Nikaido et al (US 10,215,470)
Regarding claim 12, Hansen as modified discloses the system of claim 1, wherein the air management system is configured to receive and react to information about load capacity (7:12-45) but does not explicitly state activating only a number of circuits necessary to maintain the load capacity. Nikaido discloses a method of controlling a plurality of heat pumps including activating only a number of circuits within the plurality of circuits necessary to maintain the load capacity (figure 3). It would have been obvious to one of ordinary skill in the art to have provided Hansen with the control of Nikaido to operate the number of circuits necessary to meat load capacity in order to optimize system performance and reduce energy usage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pierson (US 6,848,267) packaged chiller system and Erpelding et al (US 10,415,869) reducing energy consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763